        Case 1:19-cv-00372-CCC Document 31 Filed 11/05/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
_________________________________________
EUGENE SCALIA,                            )
SECRETARY OF LABOR,                       )
UNITED STATES DEPARTMENT OF LABOR, )
                                          )
                     Plaintiff,           )
                                          )
           v.                             ) Civil Action No. 19-00372
                                          )
AA TO ZZ CHILD CARE AND LEARNING          )
CENTER, INC.                              )
d/b/a AA TO ZZ CHILD CARE, a corporation; )
ASHLEIGH ZIMMERMAN and                    )
RYAN ZIMMERMAN                            )
                                          )
                                          )
                     Defendants.          )
                                          )


       NOTICE OF SATISFACTION OF MONETARY PORTION OF
                         JUDGMENT

      A Consent Judgment was entered for the Plaintiff, US Department of Labor

and against Defendants AA to ZZ Childcare and Learning Center, Inc., Ashleigh

Zimmerman and Ryan Zimmerman, (hereinafter referred to as “Defendants”), on

June 30, 2020. The monetary portion of the Judgment ordered Defendants to pay,

in aggregate, $300,000, to the Department of Labor. Plaintiff hereby acknowledges

that Defendants have fully satisfied the monetary potion of the Judgment as set

forth above.

                                            Respectfully submitted,
       Case 1:19-cv-00372-CCC Document 31 Filed 11/05/20 Page 2 of 3




                                         Kate S. O’Scannlain
                                         Solicitor of Labor

                                         Oscar L. Hampton III
                                         Regional Solicitor

                                         By: /s/ M. del Pilar Castillo
                                         M. del Pilar Castillo
                                         PA ID # 311251
                                         Office of the Solicitor, Region III
                                         1835 Market Street , Mailstop
                                         SOL/22
                                         Philadelphia, PA 19103
                                         215-861-5186
                                         Castillo.m.pilar@dol.gov

                                         U.S. DEPARTMENT OF LABOR


Date: November 5, 2020




                                     2
        Case 1:19-cv-00372-CCC Document 31 Filed 11/05/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I certify that on November 5, 2020, I electronically filed the foregoing

Notice of Satisfaction of Monetary Portion of Judgment with the Clerk of Court by

using the CM/ECF system, which will provide notice and an electronic link to this

document to the following attorneys of record:

Michael Follett
Mfollett@naulty.com
Gerard Smith
JSmith@naulty.com



                                             /s/ M. del Pilar Castillo
                                             M. del Pilar Castillo
